TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00281-CR



                                   Pedro P. Morales, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
     NO. C-10-0321-SB, HONORABLE MARTIN (BROCK) JONES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Pedro P. Morales was charged with intoxicated assault with a motor vehicle

causing serious bodily injury, a third degree felony. Tex. Penal Code § 49.07. The trial court found

Morales guilty and assessed his punishment at ten years’ confinement in the Institutional Division

of the Texas Department of Criminal Justice, along with payment of a fine and restitution. The trial

court, however, suspended Morales’s sentence and placed him on probation for ten years. The State

later moved to revoke Morales’s probation based on seven violations of his probation. After a bench

trial, the trial court found all seven of the State’s allegations true and revoked Morales’s probation.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);
Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S.
75, 86–87 (1988).

               Appellant’s counsel has represented to the Court that he has provided copies of the

motion and the brief to the appellant; advised the appellant of his right to examine the appellate

record and file a pro se brief; and provided the appellant with a form motion for pro se access to the

appellate record along with the mailing address of this Court. See Kelly v. State, 436 S.W.3d 313,

319-21 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766.

We have not received a pro se brief from the appellant.

               We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d

at 766; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We agree with counsel

that the record presents no arguably meritorious grounds for review and the appeal is frivolous.

               Counsel’s motion to withdraw is granted. The judgment of conviction is affirmed.



                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Affirmed

Filed: December 2, 2015

Do Not Publish




                                                  2